UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934  23January2013 Commission File No. 001-32846 CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,  Dublin 22, Ireland.  (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):   ﻿ ﻿ Standard Form TR-1: Notifications of Major Interests in Shares 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached: CRH plc 2. Reason for the notification (please place an X inside the appropriate bracket/s): [ X ] An acquisition or disposal of voting rights [ ] An acquisition or disposal of financial instruments which may result in the acquisition of shares already issued to which voting rights are attached [ ] An event changing the breakdown of voting rights [ ] Other (please specify) 3. Full name of person(s) subject to notification obligation: The Capital Group Companies, Inc. 4. Full name of shareholder(s) (if different from 3): See Schedule A 5. Date of transaction (and date on which the threshold is crossed or reached): 21st January 2013 6. Date on which issuer notified: 23rd January 2013 7. Threshold(s) that is/are crossed or reached: Below 4% 8. Notified Details: A: Voting rights attached to shares Class/type of shares (if possible use ISIN CODE) Situation previous to the triggering transaction Number of shares Number of voting rights Ordinary Shares (IE0001827041) ADR's (US12626K2033) SUBTOTAL A (based on aggregate voting rights) Resulting situation after the triggering transaction Class/type of shares (if possible use ISIN CODE) Number of shares Number of voting rights % of voting rights Direct Indirect Direct Indirect Ordinary Shares (IE0001827041) 3.7295% ADR's (US12626K2033) 0.1499% SUBTOTAL A (based on aggregate voting rights) 3.8794% B: Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Expiration date Exercise/conversion period/date Number of voting rights that may be acquired (if the instrument exercised/ converted) % of voting rights N/A Total (A+B) (where applicable in accordance with national law) Number of voting rights % of voting rights 3.8794% 9. Chain of controlled undertakings through which the voting rights and/or the financial instruments areeffectively held, if applicable: See Schedule A 10. In case of proxy voting: [name of the proxy holder] will cease to hold [number] voting rights as of [date]: N/A 11. Additional information: Due to a company reorganisation, Capital Research and Management Company ("CRMC") and Capital Group International, Inc. ("CGII") will no longer report relevant holdings under management.With effect from 1 September 2012, the holdings under management of CRMC and CGII are beingreported in aggregate by The Capital Group Companies, Inc. Done at Los Angeles, California on 22nd January 2013 12. Contact name: Neil Colgan Company Secretary 13. Contact telephone number: + Schedule A As of 21st January 2013 CRH plc Number of Shares Percent of Outstanding The Capital Group Companies, Inc. ("CG") holdings 3.879% Holdings by CG Management Companies and Funds: · Capital Guardian Trust Company 0.052% · Capital Research and Management Company 3.828% ﻿ SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CRH public limited company (Registrant) Date23 January2013 By:/s/Maeve Carton M. Carton Finance Director
